Citation Nr: 0710418	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for avascular necrosis, right femoral head.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to December 
2001.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In April 2005, the veteran requested that a previously 
scheduled videoconference hearing before the Board be 
rescheduled.  This request was granted in May 2005 and a 
videoconference hearing was subsequently scheduled for 
February 15, 2006.  The veteran failed to report to the 
hearing.  The veteran's last reported street address is [] 
Washington Avenue, Defiance, Ohio.  In December 2006 the RO 
sent notice of the veteran's scheduled hearing date to [] 
Dakota Place, Defiance, Ohio.  There is no indication in the 
record that the veteran ever received notice of his scheduled 
videoconference hearing before the Board.  Accordingly, the 
veteran was not provided an opportunity to present testimony 
at a hearing before the Board, as he had requested.  
Therefore, this case is remanded to the RO for the following 
action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

